DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 6, 2022 (supplemental amendment) have been entered. 

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 13 of 15) about amendment for claims 1, 15, and 17 is moot based on the following reasons for allowance.

Allowable Subject Matter
Claims 1-3 and 6-22 are allowed. 

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is represented by Fetterman, Parker (U.S. Patent No. 9746549, hereafter Parker), Yosoku et al. (U.S. Patent No. 2017/0356991, hereafter Yosoku), and Bialer et al. (O. Bialer and S. Kolpinizki, "Multi-Doppler resolution automotive radar," 2017 25th European Signal Processing Conference (EUSIPCO), 2017, pp. 1937-1941, doi: 10.23919/EUSIPCO.2017.8081547, hereafter Bialer).

Regarding claim 1, Fetterman discloses that a method for recognition of objects in a traffic space by means of a radar sensor system arranged at or in a host vehicle {[0006] lines 1(automotive radar), 4 (detect); [0012] line 3, detect, object; [0013] lines 1-2, method, processing}, said method comprising: 
(i) transmitting a primary radar signal into the traffic space ([0013] lines 3-4, transmitting, radar signals, region; Fig.2 beam in traffic space); 
(ii) receiving a secondary radar signal reflected by at least one object ([0012] line 3, detects, object; [0013] line 4, detecting, reflected, radar signals; [0038] lines 1-2, receive, returning radar signals; Fig.5A, at least one object); 
(iii) identifying a plurality of detections corresponding to object surface spots detected by the radar sensor system, wherein positions of the detections in a Range-Doppler-map are determined, wherein the Range-Doppler-map has a range axis representing a distance between the radar sensor system and a respective object surface spot of the object surface spots and a Doppler axis representing a Doppler shift of the secondary radar signal as reflected by the object surface spot relative to the primary radar signal (Fig.5A, white dots in Range-Doppler map; [0006] lines 6-7, receives, signals, range-Doppler maps, for the region; [0045] lines 8, range and Doppler); 
(iv) dividing at least a region of the Range-Doppler map into a plurality of adjacent evaluation regions separated by separation lines, wherein the separation lines extend parallel to the range axis or the Doppler axis (Fig.5A, square regions); 
However, Fetterman, Parker, Yosoku, and Bialer do not disclose
(v) for each evaluation region of the adjacent evaluation regions, determining at least one selected detection among detections present in the evaluation region that has an extremal value with respect to the range axis or the Doppler axis, the extremal value being:
the extremal value being: Page 2 of 15Application No.: 16/366,005Docket No. DP324607US a lowest range value among the detections in the evaluation region when the separation lines extend parallel to the range axis, the lowest range value corresponding to an object surface spot facing the radar sensor system, or 
a highest or lowest Doppler value among the detections in the evaluation 5region when the separation lines extend parallel to the Doppler axis, the highest or lowest Doppler value corresponding to the object surface spot extending in a direction of propagation of the primary radar signal;
(vi) determining a boundary of the at least one object based on the at least one selected detection of each evaluation region.

Claims 2-3 and 6-14 would be allowable by virtue of its dependency on claim 1.

Regarding independent claims 15 and 17, same as claim 1, Fetterman, Parker, Yosoku, and Bialer do not disclose
(v) for each evaluation region of the adjacent evaluation regions, determining at least one selected detection among detections present in the evaluation region that has an extremal value with respect to the range axis or the Doppler axis, the extremal value being:
the extremal value being: Page 2 of 15Application No.: 16/366,005Docket No. DP324607US a lowest range value among the detections in the evaluation region when the separation lines extend parallel to the range axis, the lowest range value corresponding to an object surface spot facing the radar sensor system, or 
a highest or lowest Doppler value among the detections in the evaluation 5region when the separation lines extend parallel to the Doppler axis, the highest or lowest Doppler value corresponding to the object surface spot extending in a direction of propagation of the primary radar signal;
(vi) determining a boundary of the at least one object based on the at least one selected detection of each evaluation region.


Claims 16 and 18-22 would be allowable by virtue of its dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648